Citation Nr: 1025340	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from October 1963 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In February 2009, the Board remanded the Veteran's appeal in 
order for the AMC to request the Veteran's medical records from 
the Bronx, New York VA Medical Center (VAMC).  Unfortunately, 
there is no indication in the claims file that the AMC attempted 
to obtain the Veteran's VA medical records from the Bronx VAMC.  
Because the AMC failed to comply with the terms of the Board's 
February 2009 remand decision, the Veteran's claim must be 
returned to the AMC so that the requested development may be 
completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  Pursuant to the February 2009 
Board remand the Veteran was provided a VA medical examination in 
July 2009.  Although the July 2009 VA examiner provided a medical 
opinion, he did not provide supporting analysis as to the 
conclusion he reached.  Accordingly, the Veteran should be 
provided a new VA medical examination and a new medical opinion, 
containing supporting analysis, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment 
records from the Bronx, New York VAMC dated 
from July 1967 to March 2006.  If it is 
determined that such records do not exist or 
that further efforts to obtain such records 
would be futile, such should be stated in the 
Veteran's claims file.

2.  Request the Veteran's VA treatment 
records from the West Palm Beach VAMC dated 
from April 2009 to present.

3.  When the above actions have been 
accomplished, afford the Veteran a VA 
examination to determine the nature and 
etiology of all current gastrointestinal 
disability.  The Veteran's claims folder 
should be made available and reviewed by the 
examiner.  The examiner should then render an 
opinion as to whether it is at least as 
likely as not that any current 
gastrointestinal disability is related to the 
stomach complaints noted in the service 
treatment records.  The examiner should 
provide rationale for all opinions given.  

4.  Upon completion of the above requested 
development, reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case and afford the appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


